Exhibit 10.63

SCS CONTRACT NO. SCS-28699

Amendment Two (2) to the

GENERAL CONDITIONS OF THE CONTRACT

FOR THE PURCHASE OF CHEMICAL AND/OR GAS PRODUCTS

OF THE

MASTER AGREEMENT FOR THE PURCHASE OF CARBON

BETWEEN

RED RIVER ENVIRONMENTAL PRODUCTS, LLC

SELLER

AND

SOUTHERN COMPANY SERVICES, INC.

BUYER

RECITALS

WHEREAS, effective June 5, 2008 the parties entered into a contract for the
purchase and sale of activated carbon (hereinafter “Contract”), and

WHEREAS, the parties now desire to amend such contract:

NOW THEREFORE, for and in consideration of the mutual agreements, promises and
covenants herein, the parties hereby agree as follows:

Change the wording in Section 34.8 to read as follows:

34.8 Conditions to Close

This contract is contingent upon the Financial Close of the debt financing for
Red River Environmental Products, LLC’s first production line prior to March 27,
2009, and Supplier shall so advise Purchaser when such financing closes,
identifying the lead bank. In the event that Supplier fails to close the
Financing then this Contract shall terminate and the Parties shall have no
further obligation whatsoever to each other.

Except as amended by this Amendment Number One (2), all provisions and terms and
conditions of the Agreement shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement in their
respective corporate names as of the 25th day of February, 2008.

 

Red River Environmental Products LLC,     Southern Company Services, Inc.,
(“Supplier”)     (“Purchaser”) By:   /s/ C. Jean Bustard     By:   /s/ Robert C.
Self Name:   C. Jean Bustard     Name:   Robert C. Self Title:   Manager    
Title:   Sourcing Manager Date:   Manager 2/25/09     Date:   02/26/2009

 

Page l of 1